Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-14-00429-CV

                                CITY OF SAN ANTONIO,
                   Acting through City Public Service Board of San Antonio
                                      a/k/a CPS Energy
                                          Appellant

                                          v.
                                         Casey
                                CASEY INDUSTRIAL, INC.,
                                        Appellee

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2008-CI-06252
                         Honorable Michael E. Mery, Judge Presiding

   BEFORE CHIEF JUSTICE MARION, JUSTICE ALVAREZ, AND JUSTICE PULLIAM

       In accordance with this court’s opinion of this date, the trial court’s Order on Motion to
Dismiss for Lack of Jurisdiction is REVERSED and a dismissal of Casey Industrial, Inc.’s claims
against appellant for schedule compression, additional steel costs, steel painting, and
miscellaneous costs for reworking Wheelabrator Air Pollution Control, Inc.’s work is
RENDERED. The cause is REMANDED for further proceedings.

       It is ORDERED that appellant recover its costs of appeal from appellee.

       SIGNED July 1, 2015.


                                                _____________________________
                                                Sandee Bryan Marion, Chief Justice